DETAILED ACTION
The Amendment filed 11/15/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 15 recites “using said pusher to move said individual media strips off all but a single portion of said lift guides to said height above said receiver”.  The disclosure as filed provides no support for this limitation.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 8, 9, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patrick (US 2,831,586). Regarding claims 1-3 and 8, Patrick discloses a media collating system for collating media strips exiting a source (A), comprising: a baffle (10) configured to receive said media strips from said source and position them thereon in individual bundles; step configured lift guides (14) adapted to lift each of said individual bundles of media strips to predetermined heights above said baffle; at least one pusher (20) configured for movement orthogonally to said baffle immediately after said individual bundles of media strips have been positioned above said baffle by said step configured lift guides to thereby move said individual bundles of media strips off said step configured lift guides; and a collection station (C) adapted to receive said individual bundles of media strips from said at least one pusher collated after said at least one pusher has been removed from beneath said individual bundles of media strips resulting in said individual bundles of media strips being dropped in one collated pile into said collection station. The baffle is flat (10, see Fig. 2) and angled at zero degrees (see Fig. 3). The individual bundles of media strips are each held by said step configured lift guides at different heights above said baffle (see Fig. 3). Regarding claim 9, Patrick discloses a collating system for collating retail edge markers exiting a source (A), comprising: a support member (10) for receiving said retail edge markers from said source and forming a series of sets; a graduated lift mechanism (14) configured to lift each of said series of sets of retail edge markers to different heights above said support member such that said series of sets of retail edge markers are separated by a predetermined height; and a pusher (20) configured for movement orthogonally to said support member in order to collect and collate said series of sets of retail edge markers into a collated stack. Regarding claims 15-17, Patrick discloses a method for collating media strips exiting a source, comprising: providing a receiver (10) configured to receive said media strips from said source and position them thereon in a series of individual bundles; providing lift guides (14) and lifting each of said series of individual bundles of media strips to a height above said receiver; providing a pusher (20) configured for movement orthogonally to said individual bundles of media strips; using said pusher to move said individual bundles of media strips off all but a single portion of said lift guides to said height above said receiver; removing said pusher from beneath said individual bundles of media strips and dropping said individual bundles of media strips (see Fig. 3 and see col. 2, lines 7-25, note a portion of the pusher is below a portion of the bundles); and providing a collection station (C) adapted to receive said media strips dropped from said pusher after said pusher has been removed from beneath said individual bundles of media strips. The lift guides are stepped and graduated (see Fig. 3).
Allowable Subject Matter
Claims 4-7 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes that Patrick (US 2,831,586) discloses that the pusher moves orthogonally to the baffle (similarly to the applicant’s disclosure) and the media strips are dropped into the collection station (see Fig. 3).  The examiner also notes that the Figures do not provide any support for the recitations noted above regarding claim 15.  Finally, the examiner notes that the applicant is not claiming that the pusher has a bottom shelf, therefore, none is required.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/           Primary Examiner, Art Unit 3653